Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-20, and 22 are pending as of the response and amendments filed on 1/18/22. Claims 2-5, 21, and 23 have been canceled. Claims 9-20 are currently withdrawn from examination due to the restriction requirement. Claims 1, 6-8, and 22 are currently under examination.
The objection to claim 7 is withdrawn in view of the amendments.
The 103 rejection over Demopulos as evidenced by Jerussi is withdrawn in consideration of the amendments.
Upon consideration of the amended claims, a new 102 rejection is made, discussed below. 
Claims 1, 6-8, and 22 were examined and are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein, Plastic & Reconstructive Surgery, vol. 92, pp. 1085-1098, publ 1993 (of previous record). 

The term “comprises” is open-ended and doesn’t exclude unrecited components or elements; see MPEP 2111.03(I). 
Klein discloses the tumescent technique for local anesthesia to improve the safety of large volume liposuction (p. 1085, Abstract & 1st-2nd para). Klein discloses a tumescent anesthetic solution for liposuction which comprises the following (p. 1085, right col., last para-p. 1086, left col., top para; p. 1086, Table I): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Thus, Klein discloses a tumescent solution comprising 10 mg. of the glucocorticoid triamincolone, and epinephrine at concentrations of 0.5 mg. or 0.75 mg/1.01 L solution, corresponding to about 0.495 mg. or In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Additionally, due to the term “comprises” with respect to the tumescent solution, the presence of an additional agent, lidocaine, as disclosed in the tumescent solution of Klein is not excluded from the instant claims. Regarding the recitation by instant claims 1 wherein the tumescent concentration of the drug (triamcinolone) that is simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity; 2) above a threshold for positive local therapeutic effect; and 3) above a concentration safely achievable by (IV), (IM), or (PO) delivery, Klein discloses the solution to be tumescent. Furthermore, as the claims don’t recite a specific concentration or amount that meets this limitation, it is expected that the amount of triamcinolone disclosed by Klein in solution (10 mg) meets the limitations of claim 1. As the composition disclosed by Klein is a solution, it would have been expected that the therapeutic agent, triamcinolone, would have been dissolved in the tumescent solution. Klein therefore anticipates the claims. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 1, 6-8, and 22 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627